46 F.3d 1135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Mark Stanton CURTIS, Appellant,v.STATE of Iowa, Appellee.
No. 94-3112.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 11, 1995.Filed:  Jan. 18, 1995.

Appeal from the United States District Court for the Southern District of Iowa.
S.D.Iowa
AFFIRMED.
Before BOWMAN, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Mark Stanton Curtis appeals from the order of the District Court1 denying his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  For reversal, Curtis argues that the District Court erred in holding that the state trial court did not (1) deny petitioner due process of law by refusing to give an alibi instruction;  (2) deprive Curtis of due process of law by failing to admit evidence of Curtis's good character;  (3) violate Curtis's due process rights by failing to admit evidence of alleged institutional bias;  and (4) deny Curtis's rights under the Confrontation Clause and the Due Process Clause by refusing to allow cross-examination of a police officer on a ten-year-old disciplinary action.


2
Having considered the briefs and record, we conclude that the District Court correctly denied Curtis's petition for habeas relief.  No error of law appears, and an opinion would lack precedential value.  Accordingly, the order of the District Court is affirmed without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa